Citation Nr: 0501173	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-12 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected osteoarthritis of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1978 to May 1982.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, in pertinent part, 
denied an evaluation in excess of 10 percent for 
osteoarthritis of the left knee.  By a statement received in 
December 2001, the veteran timely disagreed with the denial.  
The RO issued a statement of the case (SOC) in September 
2002, and the veteran's timely substantive appeal was 
received later that same month, in September 2002.  

In May 2003, the Board advised the veteran, in a decision 
rendered on a different claim, that the Board was undertaking 
additional development on the issue of entitlement to an 
increased evaluation for left knee osteoarthritis.  However, 
the United States Court of Appeals for the Federal Circuit 
invalidated the regulation under which the Board had 
conducted that development, and the claim was remanded to the 
RO by a December 2003 Board decision.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The claim now 
returns to the Board following additional development on 
remand.  

During the pendency of this appeal, the veteran submitted a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  That claim was denied by a rating 
decision issued in November 2002.  The veteran disagreed with 
that denial in December 2002.  The record before the Board 
does not include a statement of the case as to this issue.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim for service connection for PTSD 
must be remanded for the preparation of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995). 


By a statement submitted in December 2002, the veteran also 
sought a clothing allowance, aid and attendance benefits, and 
non-service-connected pension.  The claim for non-service-
connected pension was denied in April 2003.  The record 
before the Board does not reflect that the veteran disagreed 
with that denial.  The claims file before the Board on 
appellate review does not reflect that the claims for a 
clothing allowance or for aid and attendance have been 
developed or adjudicated.  Those claims are REFERRED to the 
agency of original jurisdiction for any necessary action.  
Those claims are not before the Board at this time.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected left knee disability is 
currently manifested by a well-healed surgical scar; by 
subjective reports of pain, weakness, instability and giving 
way of the left knee; but not by swelling, edema, effusion, 
subluxation or laxity of the ligaments or other instability 
on objective examination, without evidence of abnormality on 
radiologic examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left knee disability characterized as 
osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.14, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257, 5259 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The veteran contends that his service-connected left knee 
disability is far more severely disabling than the current 10 
percent evaluation reflects.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

This claim was filed in January 2001, after the VCAA was 
enacted, and the VCAA is applicable to this claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  
Accordingly, the Board must insure compliance with the 
provisions of the VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the January 2001 receipt of the veteran's claim for 
an increased evaluation for his left knee disability, the RO 
issued a letter which advised the veteran to identify 
providers who treated him for that disability, and the RO 
advised the veteran that VA examination would be scheduled.  
The veteran responded in February 2001, stating that all 
treatment was obtained from VA medical facilities and that 
there were no treatment records other than his VA medical 
records.

Following issuance of a rating decision in July 2001, the RO 
noted that the veteran's VA outpatient records had not been 
obtained.  The RO obtained the veteran's current treatment 
records, and confirmed the denial of an increased evaluation 
in November 2001.  In a December 2001 communication, the RO 
acknowledged receipt of the veteran's notice of disagreement, 
and notified the veteran of his right to request a de novo 
review by a decision review officer.  The veteran also 
requested that his case be reviewed by a Decision Review 
Officer (DRO).  

In a SOC issued in September 2002, the veteran was notified 
of the criteria for evaluating knee disability under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 
5261, 5262, and under §§ 4.40 and 4.45.  This SOC included 
the complete text of 38 C.F.R. § 3.159, as revised to 
incorporate the VCAA.  It appears that the individual who 
issued the SOC was a DRO, although the signature line on the 
SOC does not so indicate.  In any event, the veteran was 
afforded a de novo review following the Board's December 2003 
Remand.  Further Remand for DRO review at this time is not 
required.

Following certification of the appeal to the Board, in March 
20003, the veteran was notified that his claim was being 
transferred to the Board.  As noted above, in the 
Introduction, in May 2003, the Board advised the veteran 
additional development on the issue of entitlement to an 
increased evaluation for left knee osteoarthritis was being 
undertaken.  However, the regulation under which the Board 
had conducted that development was invalidated.  DAV, supra.  

By a December 2003 Remand, the Board set forth the evidence 
required to substantiate the veteran's claim and discussed 
what evidence the veteran was responsible to obtain and what 
evidence VA would obtain or assist the veteran to obtain.

By a letter issued in April 2004, the RO advised the veteran 
of the status of his claim, outlined VA's duty to assist the 
veteran, advised the veteran as to what evidence had been 
received, advised the veteran what evidence VA would be 
responsible for obtaining, and advised the veteran of his 
responsibility to assist in development of the claim.  A 
supplemental statement of the case (SSOC) was issued in 
September 2004.

During the pendency of this appeal, the veteran was afforded 
two VA examinations, and his current VA treatment records 
were obtained.  The veteran has stated that there are no 
other records relevant to the claim.   

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the complete text of 38 C.F.R. § 3.159 in 
September 2002.  Appellate review of this claim may proceed.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  Although the veteran was not 
notified of the full text of 38 C.F.R. § 3.159 or the 
provisions of the VCAA prior to the initial adjudication in 
this case, the veteran has, since that time, been provided 
with additional notices which clearly satisfied the duty to 
notify the veteran of applicable law and regulations and of 
the evidence required to substantiate the claim.  The veteran 
was clearly advised that he could identify or submit any 
relevant evidence, and notified as to what evidence VA would 
attempt to obtain or had obtained on his behalf, what 
evidence he would have to obtain, and of his responsibilities 
in developing his claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice or the content of the VCAA notice 
was harmless error.  The veteran has received notice 
equivalent to that required under of the provisions of the 
VCAA in the communications by the AOJ prior to the transfer 
and certification of his case to the Board, and the content 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence and 
has been afforded VA examinations.  The veteran has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA, which includes the 
provision advising a veteran to submit or identify any 
evidence.  The Board finds that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim, and has been 
provided opportunities to identify such evidence.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  


The Merits of the Claim

The veteran argues that his service-connected knee disorder 
is more disabling than is contemplated by the currently 
assigned 10 percent rating.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The record indicates that in March 1996, the veteran sought 
service connection for a left knee disability.  Service 
medical records provided by the veteran disclosed that he 
underwent left knee meniscal surgery while in service.  Based 
on clinical findings, the examiner assigned a diagnosis of 
mild osteoarthritis of the left knee; however, radiologic 
examination disclosed no significant abnormalities, and was 
interpreted as a normal study.  By a rating decision issued 
in May 1997, service connection for left knee disability, 
characterized as osteoarthritis, left knee, was granted, and 
that disability was evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.

In January 2001, a request for an increased evaluation was 
received from the veteran.  On VA examination conducted in 
January 2001, the veteran reported that he underwent knee 
surgery while in service after twisting his left knee.  He 
reported that his knee would swell up and was painful.  He 
described the pain as a 5 or a 6 on a scale of 1 to 10 during 
flare-ups.  He used ibuprofen and Tylenol #3 (Tylenol with 
codeine) for pain relief.  He reported that exercise and ice 
packs helped relieve the pain; walking and squatting 
increased the pain.  The veteran reported that he used a cane 
for ambulation.

On objective examination, the veteran was observed walking 
with a cane.  There was a seven-centimeter transverse scar on 
the medial side of the left knee.  Range of motion was from 0 
degrees of extension to 120 degrees of flexion.  During 
repetitive motion, there was crepitus, but movements were not 
painful.  There was no edema, effusion, swelling, 
instability, weakness, tenderness, abnormal movement, or 
guarding of movement.  The examiner concluded that there was 
mild osteoarthritis of the left knee with mild functional 
loss.  However, and significantly for purposes of this 
analysis, radiologic examination disclosed no significant 
bony changes and the radiology report stated that the knee 
study was negative.

VA outpatient clinical records disclose that, in November 
2000, the veteran reported using a wheelchair when necessary.  
He was walking with a cane at the time of the November 2000 
outpatient visit.  In August 2001, the veteran reported that 
his left knee gave out, and he fell.  Sprains of the ankle 
and wrist were diagnosed.  August 2003 notes reflect that the 
veteran was using a motorized wheelchair.  January 2004 
treatment notes reflect complaints of pain in multiple 
joints, including the knees.

On VA examination conducted in May 2004, the veteran reported 
that his left knee was unstable and weak and he needed to 
wear a knee brace.  He reported that his left knee would 
swell off and on.  He reported that he was unable to squat 
and described the pain level as 8 on a scale of 1 to 10, 
constant, with no flare-ups, although walking increased the 
pain.  He stated he was unable to walk more than 20 yards.  
He was using a motorized wheelchair.  He had braces on both 
knees.  He walked in the examination room with a cane.  There 
was no swelling, edema, or effusion of the left knee.  There 
was mild tenderness on the medial side.  There was no 
weakness, abnormal movement, or guarding of movement.  There 
was no crepitation during repetitive movements of the left 
knee.  McMurray's, Lachman's, and drawer tests were negative.  
Range of movement of the left knee was from 0 degrees of 
extension to 110 degrees of flexion without pain.  With pain, 
the veteran was able to flex the knee to 120 degrees.  He was 
able to walk a few steps on his heels and toes.  Radiologic 
examination of the left knee disclosed normal findings.  The 
final diagnosis was painful left knee with normal x-ray 
findings.

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  A 10 percent evaluations 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  DC 5003.  Traumatic arthritis 
is evaluated using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5258.  Under DC 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, DC 5259.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  
It is now well-estblished that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Here, while the veteran subjectively reports a left knee 
disorder of marked severity, his subjective reports are 
clearly not substantiated by the clinical studies undertaken 
during the rating period.  

The appellant's service-connected left knee disability is 
characterized as arthritis, and is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DCs 5010 and 5257.  The 
Board must consider whether the veteran is entitled to an 
increased evaluation in excess of 10 percent for his left 
knee disability under DC 5257.  As noted above, a 20 percent 
evaluation is warranted for moderate impairment, including 
recurrent subluxation or lateral instability.

However, in this case, the objective medical evidence 
establishes that the left knee is not unstable.  In 
particular, McMurray's, Lachman's, and drawer tests were 
negative.  For purposes of information only, and without 
reliance thereon, the Board notes that the drawer test is 
defined as a test for integrity of the cruciate ligaments of 
the knee.  Dorland's Illustrated Medical Dictionary 1673 
(28th ed. 1994).  Lachman's test is an anterior drawer test 
for severe knee injury, performed at 20 degrees of flexion.  
Id. at 1677.  McMurray's test is defined as a test for a torn 
meniscus; a painful click if the foot is fully extended 
outward or fully extended inward and the knee is slowly 
extended indicates a torn meniscus.  Id. at 1679.  The 
negative findings on these physical examinations is 
unfavorable to the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected knee 
disability under the criteria of DC 5257.

The medical evidence, including the voluminous outpatient 
treatment records, is also devoid of any complaints or 
findings of subluxation of the left knee.

All evidence of recurrent subluxation or instability during 
the pendency of this appeal is subjective.  The veteran has 
consistently reported and complained of weakness and giving 
way of the left knee, and he uses a knee brace.  In August 
2001, the veteran reported that his left knee gave way, 
causing him to fall; sprains of the left wrist and ankle were 
diagnosed at that time.  However, this is the only documented 
episode of left knee subluxation which caused a fall during 
the pendency of this appeal.  The Board finds that the 
current 10 percent evaluation under DC 5257 is adequate to 
compensate for occasional giving away or buckling of the left 
knee, whether due to instability or subluxation, managed with 
a knee brace.  

A veteran who is evaluated for knee disability under DC 5257 
and who has arthritis of the knee may be rated separately 
under DC 5003 or 5010 for the arthritis, since DC 5257 does 
not expressly encompass arthritis.  VAOPGCPREC 23-97.  As 
noted above, the veteran's disability in this case has been 
characterized as arthritis, but arthritis has not been 
confirmed on any radiologic examination.  The criteria for a 
separate compensable evaluation for arthritis, in addition to 
the evaluation under DC 5257, requires radiologic 
confirmation of the arthritis.  As the evidence is entirely 
negative for such confirmation in this case, a separate, 
compensable evaluation under DC 5003 or 5010 is not 
warranted.

The veteran would be entitled to a separate, compensable 
evaluation for limitation of motion, in addition to the 10 
percent evaluation under DC 5257, if he met the criteria for 
compensable limitation of either extension or flexion.  
However, the evidence establishes that the veteran is able to 
extend the left leg using the left knee to 0 degrees of 
extension.  That range of extension is defined by regulation 
as normal knee extension, and is not compensable.  DC 5261; 
38 C.F.R. § 4.71, plate II.  The veteran is able to flex his 
left knee to 110 degrees without pain, and to 120 degrees 
with pain.  That range of flexion is not compensable, and 
reflects that impairment of the veteran's range of flexion is 
mild, rather than moderate, when compared to full, normal 
range of motion of the knee.  DC 5260; 38 C.F.R. § 4.71, 
plate II.  Thus, the veteran is not entitled to an evaluation 
in excess of 10 percent, or to a separate compensable 
evaluation, based on limitation of motion.

The Board further notes that DC 5257 does not provide for 
compensation solely based upon limitation of motion, but, 
rather, encompasses the residuals of injury, including 
factors such as pain and instability.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  Therefore, the veteran may establish 
entitlement to an evaluation in excess of 10 percent for his 
left knee disability if the objective manifestations of pain 
warrant a finding that the veteran has moderate impairment, 
even though there are no objective manifestations of 
arthritis or recurrent subluxation or instability.  The Board 
notes that the veteran uses a cane for ambulation, and 
reports that he is able to walk no more than 20 yards without 
increased left knee pain.  The evidence also reflects that 
the veteran uses narcotic medication at times for pain 
relief.  However, the veteran also has a diagnosed right knee 
disorder, for which service connection is not in effect, and 
has a diagnosed back disorder.  The evidence also reflects 
that the veteran complains of pain at the shoulders and 
elbows, among other painful joints or joint groups.  The 
preponderance of the evidence is against a determination that 
the veteran's complaints of pain are attributable solely to 
his service-connected left knee disability.  The evidence 
does not, therefore, support an evaluation in excess of 10 
percent based on pain, even considering the criteria of 
38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of the 10 percent evaluation 
currently assigned under DCs 5010 and 5257 by considering his 
symptomatology under a different diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
is not entitled to evaluation under DC 5259, which warrants a 
20 percent evaluation for a symptomatic meniscus, because 
there is no medical evidence that he has a torn meniscus at 
this time, and there is no medical diagnosis of a torn 
meniscus at this time, although it appears that he underwent 
surgery in service to remove a torn meniscus.  

It is clear that the veteran's service-connected left knee 
disability could be evaluated under DC 5259, which provides 
criteria for evaluation of disability postoperatively when 
removal of a semilunar cartilage remains symptomatic.  
However, the maximum schedular evaluation under DC 5259 is a 
10 percent evaluation.  Since a 10 percent evaluation is 
already assigned, evaluation under DC 5259 instead of under 
DCs 5010 and 5257 would not result in a more favorable 
evaluation for the veteran.  

The Board has also considered whether the veteran is entitled 
to a separate, compensable evaluation under DC 5259 in 
addition to the evaluation under DCs 5010 and 5257.  However, 
the criteria under DC 5259 evaluate disability based on 
locking, pain, and effusion into the joint.  The 10 percent 
evaluation assigned under DC 5257 is based on the veteran's 
complaints of pain, instability, and giving way of the left 
knee, the same symptoms that would be evaluated under DC 
5259.  As evaluation of the same symptoms under different 
diagnostic codes is precluded by 38 C.F.R. § 4.14, the 
veteran is not entitled to a separate compensable evaluation 
under DC 5259 in addition to the 10 percent evaluation under 
DC 5257.  

The Board has considered whether any other diagnostic code or 
criteria use to evaluate knee disability is applicable to 
warrant an evaluation in excess of 10 percent for the left 
knee disability at issue here.  Because the veteran's left 
knee disorder is not shown to include ankylosis, impairment 
of the tibia and fibia or genu recurvatum, consideration of 
the diagnostic codes pertaining to such disorders is not 
appropriate under 38 C.F.R. § 4.71a, DCs 5256, 5262, or 5263.  
The Board is unable to find any applicable diagnostic code 
which would warrant an evaluation in excess of 10 percent in 
this case.

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his left knee disability.  While he clearly 
complains of recurrent pain, the veteran has not identified 
any specific disability factors which are not encompassed in 
the schedular rating criteria for knee disability.  The Board 
has considered whether the evidence discloses left knee 
disability factors which may be considered to be exceptional 
or unusual in light of the VA Rating Schedule, but finds no 
such evidence.  The veteran has not required hospitalization 
or frequent treatment for his left knee disability.  The 
veteran's complaints of pain are encompassed in the schedular 
criteria.  The evidence is unfavorable to a finding of 
exceptional left knee limitation beyond that contemplated by 
the schedular rating criteria.  In the absence of a claim for 
an extraschedular evaluation, and in the absence of evidence 
of exceptional or unusual disability factors, a remand for 
consideration of an extraschedular evaluation for service-
connected left knee disability is not required.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

The appeal for an increased evaluation for service-connected 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling, is denied.


REMAND

Following the RO's November 2002 denial of service connection 
for PTSD, in December 2002 the veteran submitted a statement 
which raised several issues, including new claims for aid and 
attendance and non-service-connected pension benefits.  The 
statement also contained language "[t]his is my formal 
Notice of Disagreement and request for the S.O.C."  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case (SOC).  Manlincon, supra.  
As no SOC addressing denial of service connection for PTSD 
has been issued since the November 2002 rating decision which 
denied that claim, such SOC should be issued.

The Board further notes that the veteran's service medical 
records have not been obtained, despite requests to the 
National Personnel Records Center (NPRC).  In response to a 
request for pages from the personnel file, NPRC indicated, in 
an October 2002 response, that the record needed to respond 
to the request had been charged out and searched failed to 
locate the file.  VA's duty to assist the veteran requires 
that alternate sources of records and types of records be 
sought, to include a request for the veteran's service 
personnel and administrative records, or unit sick records, 
if the incident alleged by the veteran resulted in injuries 
requiring sick call, or the like.  These actions to comply 
with the duty to assist the veteran under the VCAA should be 
taken during the course of this remand.

Accordingly this case is remanded for the following:

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO should issue 
to the appellant a Statement of the Case 
which addresses the appellant's claim of 
service connection for PTSD. The RO 
should furnish the appellant with 
appropriate notice as to the appeal 
process. Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


